NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on July 25, 2022.

The application has been amended as follows: Amend claims 1, 9, and 14 as shown in the attached PDF, “examiner_amendment.pdf”, dated 7/25/2022. 
Reasons for Allowance

Claims 1-2, 5-14, 16, and 19-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is identified as US PGPUB: 2002/0099375 to Hess and US PGPUB: 2006/0258954 to Timberlake. Hess discloses a blood vessel dissecting device comprising a first and second dissecting device (jaws 42,44). The first and second dissecting comprise a groove (52/54) that is configured to receive a treating device (70). Hess does not explicitly disclose a cutout in each of the first and second dissecting devices that abut to form a through hole. Timberlake discloses a cutout (58) forming a through hole in one dissecting device that is orthogonal to the longitudinal direction of the first dissecting device, but fails to disclose two cut outs in each the first and second dissecting devices abutting one another to form this hole. Thus, it would not be obvious to modify Hess to include a cutout in the first and second dissecting device to form the through hole as required by independent claims 1, 9, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794